        Case 1:20-cv-04651-SDG Document 56 Filed 11/23/20 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


L. Lin Wood, Jr.,

             Plaintiff,                           CIVIL ACTION FILE NO.
v.                                                1:20-cv-04651-SDG

Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,

             Defendants.


         DEFENDANT INTERVENORS’ BRIEF IN OPPOSITION TO
     EMERGENCY MOTION FOR PRESERVATION OF EVIDENCE AND
     INSPECTION OF ELECTRONIC ELECTION/VOTING EQUIPMENT
      AND FOR PRODUCTION OF ORIGINAL BALLOTS AND OTHER
                         DOCUMENTS

                              I.    INTRODUCTION

       At 5:01 p.m. on Friday, November 20, Plaintiff filed an “emergency” motion

seeking to preserve evidence and inspect election documents and equipment

(“Motion”). Plaintiff’s Motion seeks unfettered access to secure voting equipment,

confidential voter records and signatures, and all five million ballots cast in the

November 3, 2020, general election for the extraordinary purpose of conducting a

forensic audit of the election. But Plaintiff’s extraordinary request—which came just

one day after this Court concluded that Plaintiff lacks standing to bring his claims



                                         -1-
       Case 1:20-cv-04651-SDG Document 56 Filed 11/23/20 Page 2 of 12




and, therefore, that this Court lacks jurisdiction over them—is neither an emergency

nor a proper invocation of this Court’s power. Simply put, Plaintiff cannot seek

discovery here because this Court does not have jurisdiction to order or enforce that

or any other relief. Moreover, the documents and voting equipment that Plaintiff

seeks to preserve are already preserved pursuant to state law, and no federal law

permits discovery or inspection of the same. Plaintiff’s request—as well as the

discovery and preservation demand he has already issued to third-parties ATL

HAWKS, LLC and State Farm Arena in Fulton County (with a promise of a

subpoena to come) without leave of this Court—represent substantial overreach in a

case where the Court has already found that Plaintiff has no evidence of fraud or

malfeasance and no legal basis to support discovery. Plaintiff’s Motion should be

promptly denied.

                             II.    BACKGROUND

      On November 19, this Court denied Plaintiff’s Motion for a Temporary

Restraining Order in a definitive oral ruling from the bench.1 The following day, the

Court issued a comprehensive written Order, denying Plaintiff’s Motion, among


1
  At the same hearing, this Court orally granted the motion to intervene of Defendant
Intervenors Democratic Party of Georgia, Inc. (“DPG”), DSCC, and DCCC
(collectively, the “Political Party Committees”). The Political Party Committees will
amend the case style for any submissions following an entry on the docket reflecting
the Court’s oral ruling.


                                        -2-
       Case 1:20-cv-04651-SDG Document 56 Filed 11/23/20 Page 3 of 12




other reasons, because Plaintiff “lacks standing to pursue [any of his] claims in the

first instance.” ECF No. 54 (the “Order”) at 12-19.

      Notwithstanding the Court’s express determination that it lacked jurisdiction

over the case, Plaintiff nonetheless filed the instant Motion, seeking a court order

requiring Defendants to preserve “all original absentee ballots . . . including the

original envelope containing the voters’ signature and postmark, along with any

images including images recorded or generated by the Ballot Marking Devices,” and

“in-person voter’s original paper ballots as well as the scanned or computer images

of said ballots.” Mot. ¶¶ 2-3. Plaintiff’s Motion also seeks preservation of electronic

voting equipment and related documentation in Morgan, Spalding, Fulton, Cobb,

Clayton, DeKalb, Gwinnett, Chatham, and Henry counties. Id. ¶ 4. He further

requests that the Court allow “an expert forensic reviewer [to] inspect” the signatures

on all absentee ballot envelopes. Id. ¶ 2. Even more remarkably, without even

waiting for an order from this Court, and shortly after filing his Motion, Plaintiff

sent the Chief Legal Officer of ATL HAWKS, LLC and the State Farm Arena in

Fulton County a demand letter seeking discovery of the documents and equipment

outlined above for use in this case. See Exhibit A. None of this activity is proper,

sanctioned by the rules, or appropriate.




                                           -3-
        Case 1:20-cv-04651-SDG Document 56 Filed 11/23/20 Page 4 of 12




                                 III.    ARGUMENT

       Plaintiff is not entitled to, and this Court cannot order, preservation or forensic

inspection of the requested documents or voting equipment discussed in his Motion.

       A.     This Court lacks jurisdiction to proceed.

       It is well-settled that, where a court lacks jurisdiction, it cannot issue discovery

orders and plaintiffs cannot issue subpoenas or seek discovery pursuant to the court’s

subpoena powers. U.S. Catholic Conf. v. Abortion Rights Mobilization, Inc., 487

U.S. 72, 76 (1988) (“[T]he subpoena power of a court cannot be more extensive than

its jurisdiction. . . . [I]f a district court does not have subject-matter jurisdiction over

the underlying action, and the process was not issued in aid of determining that

jurisdiction, then the process is void.”); see also § 3531 In General, 13A Fed. Prac.

& Proc. Juris. § 3531 (3d ed.) (same).

       Just last week, this Court expressly found that Plaintiff “lacks standing to

pursue [any of his] claims in the first instance.” ECF No. 54 (the “Order”) at 12-19.2

It is axiomatic that Plaintiff’s lack of standing deprives this Court of Article III



2
  The Court has not yet ruled on Defendant Intervenors’ pending motion to dismiss.
See ECF Nos. 8-1 & 8-2. However, Defendant Intervenors’ motion to dismiss makes
the same standing arguments that this Court credited in its ruling on Plaintiff’s
motion for a temporary restraining order. See Order at 12-19. Given the Court’s
express determination that Plaintiff lacks standing, that motion should be granted
and this case dismissed without further proceedings.


                                            -4-
        Case 1:20-cv-04651-SDG Document 56 Filed 11/23/20 Page 5 of 12




jurisdiction. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised

(May 24, 2016) (explaining that “[n]o principle is more fundamental to the

judiciary’s proper role in our system of government than the constitutional limitation

of federal-court jurisdiction to actual cases or controversies’” which cannot exist

where a plaintiff lacks standing) (quoting Raines v. Byrd, 521 U.S. 811, 818 (1997)).

      Thus, this Court lacks the power to issue discovery orders that go to the merits

of this litigation. U.S. Catholic Conf., 487 U.S. at 76. As a result, the Court cannot

order the relief Plaintiff seeks in his Motion. Id.

      Moreover, for that same reason, Plaintiff cannot issue subpoenas (or seek

discovery via demand letters) under Rule 45, as such subpoenas or requests are non-

enforceable given Plaintiff’s lack of standing. U.S. Catholic Conf., 487 U.S. at 76.3

Thus, this Court must deny Plaintiff’s Motion in full.

      B.      There is no legal basis for Plaintiff’s demands.

      Even if this Court had jurisdiction, there is no legal basis for the Court to order

the relief Plaintiff seeks here.



3
  Notably, despite Plaintiff’s clear lack of legal entitlement to discovery, and likely
in recognition of the fact that this Court lacks the jurisdiction to grant his requested
relief, Plaintiff has boldly invoked this Court and this case caption in sending at least
one demand letter, demanding production of records he claims are relevant to this
case. See Exhibit A. This is an improper effort to insinuate to third parties a power
that Plaintiff plainly lacks.


                                          -5-
       Case 1:20-cv-04651-SDG Document 56 Filed 11/23/20 Page 6 of 12




      First, as Plaintiff’s Motion recognizes, Georgia election law already requires

preservation of the election-related materials that Plaintiff seeks for at least two

years. Mot. ¶ 8 (citing O.C.G.A. § 21-2-500(c) (“[T]he municipal superintendent

shall deliver copies of the voting machine ballot labels, computer chips containing

ballot tabulation programs, copies of computer records of ballot design, and similar

items or an electronic record of the program by which votes are to be recorded or

tabulated” and “[s]uch ballots and other documents shall be preserved under seal in

the office of the city clerk for at least 24 months”)); see also O.C.G.A. § 21-2-500(a).

Thus, there is no emergency here and no reason for this Court to order preservation

as state law already requires it. Indeed, “obey the law” orders—especially those

issued by a federal court to a state or county entity—are disfavored and improper.

See N.L.R.B. v. Express Pub. Co., 312 U.S. 426, 435–36 (1941) (explaining that an

obey-the-law order is unnecessary and improper when the law itself carries with it

its own penalties for disobedience with the law’s terms); S.E.C. v. Sky Way Glob.,

LLC, 710 F. Supp. 2d 1274, 1292–93 (M.D. Fla. 2010) (same); see also Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89, 109 (1984) (explaining that federal

courts lack the mandate or authority to issue an order merely enforcing state law).

      Second, the only federal “law” Plaintiff cites in support of his Motion is

Federal Rule of Civil Procedure 34, which permits the “requesting party or its




                                          -6-
        Case 1:20-cv-04651-SDG Document 56 Filed 11/23/20 Page 7 of 12




representative to inspect, copy, test, or sample [certain] items in the responding

party’s possession, custody, or control.” Fed. R. Civ. P. 34(a)(1) (emphasis added).

But the information Plaintiff seeks is almost exclusively maintained by Morgan,

Spalding, Fulton, Cobb, Clayton, DeKalb, Gwinnett, Chatham, and Henry counties,

none of which are parties to this case. See Motion at ¶ 4; see also supra at 6

(explaining that Georgia law requires the counties’ duties to preserve the relevant

documents). Thus, Rule 34 does not advance Plaintiff’s request and cannot form the

basis of a discovery request directed toward third parties. Only subpoenas issued

properly and pursuant to Rule 45, can compel third party production of records, and

then only after discovery has commenced and subject to the protections for third

parties offered by that rule. 4

       Third, even the state law that Plaintiff points to (which has no precedential

effect on this Court anyway) is unavailing. Specifically, Plaintiff cites to Martin v.

Fulton County Board of Registration & Elections, 835 S.E.2d 245 (2019), to support

his request for a preservation order. See Mot. at ¶ 7. But Martin actually undermines

his claim as it affirms a state trial court’s order limiting the discovery to which


4
  Plaintiff’s issuance of discovery also violates Local Rule 26.2, which provides that
discovery “shall commence thirty days after the appearance of the first defendant by
answer to the complaint.” Plaintiff’s effort to issue discovery demands and to
threaten third parties with subpoenas prior to that time is simply improper under any
reading of the rules.


                                         -7-
        Case 1:20-cv-04651-SDG Document 56 Filed 11/23/20 Page 8 of 12




plaintiffs were entitled in an election contest. See Martin, 835 S.E.2d at 263–64.

Accordingly, even if Martin were applicable to Plaintiff’s federal claims, the case

only underscores why Plaintiff’s demanded discovery is overbroad and

inappropriate, rather than affording him any basis for relief.5

                                IV.   CONCLUSION

      Beyond the legal bases plainly barring Plaintiff’s requested relief, Georgia’s

election administrators have just completed an exhaustive statewide hand recount of

over five million ballots and are in the throes of preparing for yet another statewide

recount, all while preparing for a rapidly-approaching January 5, 2021, statewide

runoff. Forcing counties across the state to respond to sweeping discovery requests

and participate in expert review—the logical conclusion of Plaintiff’s Motion as the

discovery he has already served demonstrates—is also plainly not in the public

interest. Accordingly, Defendant Intervenors respectfully request that this Court

promptly deny Plaintiff’s Motion and admonish counsel to refrain from further


5
  Plaintiff also cites Atlanta Journal-Constitution v. Jewell, 555 S.E.2d 175, 180
(2001), but that case is inapposite, evaluating the First Amendment privilege,
whether Georgia’s general statute governing civil discovery requires media outlets
to reveal confidential sources, and the public/private figure determination in a
defamation case. But Georgia’s civil discovery rules, the First Amendment privilege,
and the defamation standards are plainly not applicable here. Plaintiff also
confusingly cites Cooper Tire & Rubber Co. v. Koch, 812 S.E.2d 256 (2018), but
this state court decision pertains to litigation holds and spoliation issues not at issue
here.


                                          -8-
       Case 1:20-cv-04651-SDG Document 56 Filed 11/23/20 Page 9 of 12




efforts to improperly invoke the jurisdiction of this Court in a case in which the Court

has already found it lacks jurisdiction.




Dated: November 23, 2020.                  Respectfully submitted,

                                             Adam M. Sparks
                                             Halsey G. Knapp, Jr.
                                             Georgia Bar No. 425320
                                             Joyce Gist Lewis
                                             Georgia Bar No. 296261
                                             Susan P. Coppedge
                                             Georgia Bar No. 187251
                                             Adam M. Sparks
                                             Georgia Bar No. 341578
                                             KREVOLIN AND HORST, LLC
                                             One Atlantic Center
                                             1201 W. Peachtree Street, NW, Ste. 3250
                                             Atlanta, GA 30309
                                             Telephone: (404) 888-9700
                                             Facsimile: (404) 888-9577
                                             hknapp@khlawfirm.com
                                             jlewis@khlawfirm.com
                                             coppedge@khlawfirm.com
                                             sparks@khlawfirm.com

                                             Marc E. Elias*
                                             Amanda R. Callais*
                                             Alexi M. Velez*
                                             Emily R. Brailey*
                                             PERKINS COIE LLP
                                             700 Thirteenth Street NW, Suite 800
                                             Washington, DC 20005
                                             Telephone: (202) 654-6200



                                            -9-
Case 1:20-cv-04651-SDG Document 56 Filed 11/23/20 Page 10 of 12




                              melias@perkinscoie.com
                              acallais@perkinscoie.com
                              avelez@perkinscoie.com
                              ebrailey@perkinscoie.com

                              Kevin J. Hamilton*
                              Amanda J. Beane*
                              PERKINS COIE LLP
                              1201 Third Avenue, Suite 4900
                              Seattle, Washington 98101
                              Telephone: (206) 359-8000
                              khamilton@perkinscoie.com
                              abeane@perkinscoie.com

                              Gillian C. Kuhlmann*
                              PERKINS COIE LLP
                              1888 Century Park East, Suite 1700
                              Los Angeles, California 90067
                              Telephone: (310) 788-3900
                              gkuhlmann@perkinscoie.com

                              Matthew J. Mertens*
                              Georgia Bar No: 870320
                              PERKINS COIE LLP
                              1120 NW Couch Street, 10th Floor
                              Portland, Oregon 97209
                              Telephone: (503) 727-2000

                              Counsel for Intervenor-Defendants
                              Democratic Party of Georgia, Inc.,
                              DSCC, and DCCC

                              *Admitted Pro Hac Vice




                             - 10 -
       Case 1:20-cv-04651-SDG Document 56 Filed 11/23/20 Page 11 of 12




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

L. Lin Wood, Jr.,

             Plaintiff,

v.
                                                      CIVIL ACTION FILE NO.
Brad Raffensperger, in his official capacity          1:20-cv-04651-SDG
as Secretary of the State of Georgia, et al.,
             Defendants.



                          CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing document has been prepared in accordance

with the font type and margin requirements of L.R. 5.1, using font type of Times

New Roman and a point size of 14.

Dated: November 23, 2020.                       Adam M. Sparks
                                                Counsel for Intervenor-Defendants
                                                Democratic Party of Georgia, Inc.,
                                                DSCC, and DCCC
       Case 1:20-cv-04651-SDG Document 56 Filed 11/23/20 Page 12 of 12




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

L. Lin Wood, Jr.,

             Plaintiff,

v.
                                                      CIVIL ACTION FILE NO.
Brad Raffensperger, in his official capacity          1:20-cv-04651-SDG
as Secretary of the State of Georgia, et al.,
             Defendants.



                           CERTIFICATE OF SERVICE

      I hereby certify that on November 23, 2020, I caused a copy of the foregoing

Defendant Intervenors’ Opposition to Emergency Motion for Preservation of

Evidence and Inspection of Electronic Election/Voting Equipment and for

Production of Original Ballots and Other Documents to be electronically filed

with the Clerk of Court using the CM/ECF system, which will automatically send

notification of such filing to all attorneys of record.

Dated: November 23, 2020.                       Adam M. Sparks
                                                Counsel for Intervenor-Defendants
                                                Democratic Party of Georgia, Inc.,
                                                DSCC, and DCCC
